Citation Nr: 0326809	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-20 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to May 3, 1999, for 
service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	[redacted], Attorney 
at law



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from September 1942 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  That decision granted service connection 
for tinnitus and assigned a 10 percent evaluation, effective 
from May 11, 2000.  Subsequently, a Decision Review Officer 
in November 2002 revised the effective date to May 3, 1999.  

In May 2003, the veteran testified at a personal hearing at 
the RO before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  Service connection for tinnitus was disallowed by a March 
1993 rating decision; the veteran was notified of that 
determination and did not appeal.  

2.  The veteran's application to reopen his claim for service 
connection for tinnitus was received May 3, 1999.  

3.  Service connection for tinnitus was granted by an August 
2001 rating decision and an effective date of May 3, 1999, 
was later assigned.  


CONCLUSIONS OF LAW

1.  The unappealed March 1993 rating decision, which found 
that new and material evidence had not been presented to 
reopen the veteran's claim for service connection for 
tinnitus, is final.  38 U.S.C.A. §§ 1110, 5107, 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  The criteria for assignment of an effective date prior to 
May 3, 1999, for service connection for tinnitus are not met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
August 2001 rating decision and November 2002 statement of 
the case, the veteran and his attorney were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claim.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
As discussed in detail below, the Board finds that the 
evidence in this case is sufficient to render a 
determination, such that an additional medical examination or 
opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  In fact, the veteran and his attorney have 
submitted additional evidence and hearing testimony in 
support of his claim.  Therefore, there is no indication that 
the Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

In this case, a rating decision in February 1946 granted 
service connection for otitis externa.  The veteran's 
original application for VA compensation benefits did not 
mention tinnitus.  A rating decision in February 1949 
confirmed the 1946 decision.  

In August 1965, the veteran wrote requesting a compensable 
rating for his service-connected left ear disability.  A VA 
examiner in February 1966 described reported symptoms and 
clinical findings regarding the veteran's ears in some 
detail, noting the veteran's report that he would 
occasionally get a slight ringing in his left ear that would 
soon disappear.  The examiner commented that the veteran's 
hearing was normal and that he appeared "to have very little 
wrong with his ears."  A March 1966 rating decision denied a 
compensable evaluation for the service-connected otitis 
externa.  The veteran was notified of that decision and did 
not appeal.  

In August 1977, an additional application for VA compensation 
benefits was received from the veteran.  That application 
listed fungus and infection in the ears, punctured eardrum, 
loss of hearing, and constant pain as the disabilities for 
which he was seeking benefits.  A statement in support of 
claim from the veteran and a letter from his attorney, both 
received in August 1977, also did not mention tinnitus. A VA 
compensation examination was conducted in November 1977.  The 
examiner stated that the veteran provided "a good story for 
tinnitus aurium and since tinnitus is subjective I would have 
to say that it is present and symptomatic and could well have 
been caused by blasts from gunfire as the veteran states."  
Continuous, bilateral, symptomatic tinnitus aurium was listed 
as a diagnosis.  

A rating decision in December 1977 denied service connection 
for tinnitus, on the basis that it developed many years after 
separation from service and that there was no evidence that 
it was incurred in or aggravated by service or was the result 
of the veteran's service-connected otitis externa.  The 
veteran was notified of that decision in December 1977 and 
did not file a notice of disagreement within one year of the 
mailing of that notice.  

The veteran next wrote the RO in January 1993, referring to 
his punctured eardrum, loss of hearing, and "tendinitis."  
He submitted the report of a private audiogram, conducted in 
January 1977.  A rating decision in March 1993 held, 
essentially, that new and material evidence had not been 
presented to reopen the veteran's claim for service 
connection for tinnitus.  He was notified of that 
determination in April 1993 and did not appeal.  

In September 1996 and January 1997, the veteran wrote to 
Senator John Glenn, who forwarded the veteran's letters to 
the RO with an inquiry concerning the veteran's claims.  Each 
time, the RO responded to Senator Glenn that the veteran's 
claim had previously been denied and that new and material 
evidence was needed to reopen the claim.  Pursuant to another 
inquiry, the RO again wrote Senator Glenn in June 1997 to 
answer additional questions.  

On May 3, 1999, communication was received from the veteran, 
consisting of private audiometric reports dated in January 
1977 (a duplicate of the previously received report) and 
October 1996 and a copy of a page from an apparent history of 
the veteran's unit in World War II.  The veteran referred to 
the ear fungus infection, loss of hearing, and constant pain.  
Subsequent to two VA compensation examinations, a rating 
decision in August 2001 granted service connection for 
tinnitus, effective from May 11, 2000, the date of receipt of 
another communication from the veteran.  The veteran 
disagreed with the assigned effective date.  Following 
further review by a Decision Review Officer, a rating 
decision in November 2002 assigned an effective date of May 
3, 1999, for service connection for tinnitus.  

At his May 2003 personal hearing, the veteran testified that 
the effective date should be in 1946, when he initially filed 
his service connection claim.  He alleged that he was told 
that his service records were lost in the 1973 fire at the 
National Personnel Records Center and that appeal was 
fruitless without them, noting that he had recently found 
them.  He also alleged that he had expressed complaints about 
his ear from the date of discharge.  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim or absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  Because the veteran did not 
appeal the March 1993 rating decision that found that new and 
material evidence had not been presented to reopen the 
veteran's claim for service connection for tinnitus, that 
decision is final.  

Where service connection is established based on new and 
material evidence, other than service department records 
received after a final disallowance, the effective date will 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  

First, answering the veteran's contentions, his service 
medical records have been associated with his claims file 
since 1946.  While they do not mention any complaints of 
tinnitus, there is no indication that they are incomplete or 
that any additional records are available.  Also, although 
the records do indeed show that he has expressed complaints 
relative to his ears since shortly after his separation from 
service, that fact is not critical to the issue currently on 
appeal.  

The fact remains that the March 1993 and December 1977 rating 
decisions are final, absent a finding of clear and 
unmistakable error (CUE) in those decisions.  The veteran has 
not alleged that either of those decisions contained CUE.  
Further, although the veteran has submitted sections from an 
apparent history of the veteran's unit in World War II, the 
grant of service connection was not based on that evidence, 
but, rather, on the medical opinions that related the 
veteran's current tinnitus to service.  

The Board recognizes that the effective date for a grant of 
service connection based on receipt of service department 
records following an otherwise final disallowance will be the 
date of receipt of the claim for the previous decision.  
38 C.F.R. § 3.400(q)(2).  However, as noted above, service 
connection was not based on the service department records 
that were furnished by the veteran.  In fact, the unit 
history itself provided no evidence whatsoever regarding the 
veteran or any tinnitus that he may have had during service.  
Therefore, § 3.400(q)(2) is not relevant to the determination 
as to the proper effective date.  

The critical issue in this case is the date of receipt of the 
veteran's application to reopen his service connection claim.  
Following the April 1993 notice of the March 1993 rating 
decision, the RO did not receive any communication from the 
veteran concerning service connection for tinnitus until 
September 1996, and January and June 1997.  Those 
communications, however, consisted mainly of letters to his 
U.S. Senator and merely requested the Senator's assistance 
with his attempts to achieve service connection.  The veteran 
had previously been advised, however, that he must present 
new and material evidence in order to reopen his claim.  None 
of those communications contained any new evidence, nor did 
they even refer to any additional evidence that might be 
material to his claim.  They merely reiterated his previously 
reported history and contentions.  As such, they cannot be 
considered as applications to reopen his claim.  

Accordingly, the communication received from the veteran on 
May 3, 1999, is the earliest document that can be considered 
as an application to reopen his claim for service connection 
for tinnitus.  That date, therefore, is the earliest 
effective date that can been assigned for service connection 
for tinnitus.  Because the RO has already assigned May 3, 
1999, as the effective date, no earlier date may be assigned.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

An effective date prior to May 3, 1999, for service 
connection for tinnitus is denied.  



	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



